Citation Nr: 0403803	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel




INTRODUCTION

The veteran retired from service in May 1966, with more than 
20 years of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action by which 
the RO denied service connection for a low back disability.  
The veteran filed a notice of disagreement in December 2001.  
The RO issued a statement of the case in April 2002, and the 
veteran perfected his appeal in a May 2002 written statement.


REMAND

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.

The veteran is seeking service connection for a low back 
disability, which he contends is due to hurting his back 
during two in-service incidents (while moving a skid of paper 
down steps while working at a printing plant in the early 
1960's, and while moving a printing press at another printing 
plant in 1965).  The report of the veteran's separation 
examination (conducted in December 1965) is the only service 
medical record which references back complaints.  During this 
examination, the veteran reported having recurrent back pain 
and the diagnosis included "[m]uscle spasm, lower back, July 
1965; no trouble since".

The veteran has submitted lay statements of several 
individuals who essentially assert that they have been aware 
of his back problems since the 1960's.  Private medical 
records reflect that the veteran has sought post-service 
outpatient treatment for his low back symptoms since as early 
as November 1971.  Following a June 1977 outpatient visit for 
back pain, a private physician (Carl G. Goodman, M.D.) 
concluded that the veteran had early degenerative lumbar disc 
disease and noted that the initial injury occurred three to 
four years before.  However, following a November 2001 
examination, Dr. Goodman opined that the veteran's current 
back condition dated "back to the military where he had 
several episodes of lower back pain while on active duty".

A VA examination is necessary to determine the diagnosis and 
etiology of any low back disability.  VA has a duty to obtain 
a medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In a May 2002 statement, the veteran indicated that he wanted 
a Decision Review Officer (DRO) to review his claim.  It does 
not appear that this review actually occurred.  Consequently, 
the RO should also ensure that the veteran's claim be 
reviewed by a DRO in accordance with 38 C.F.R. § 3.2600 
(2003).

Accordingly, the Board REMANDS this case for the following:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Any testing deemed necessary should be 
conducted.  The examiner should answer 
the following questions (and the reasons 
for any medical opinions should be 
discussed in detail):

a.  Does the veteran have any 
current low back disability, to 
include arthritis?

b.  If the veteran has a current low 
back disability, is it at least as 
likely as not (i.e., probability of 
50 percent) that it had its onset 
during the veteran's period of 
active duty (including an incident 
in July 1965 which caused muscle 
spasm)?  If the veteran's low back 
disability includes arthritis, is it 
at least as likely as not that the 
arthritis had its onset within one 
year after discharge from active 
duty in May 1966?

2.  Ensure that the veteran's claim is 
reviewed by a DRO in accordance with 38 
C.F.R. § 3.2600 (2003), and 
ensure compliance and satisfaction with 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

3.  Thereafter, readjudicate the claim 
for service connection for a low back 
disability.  If it remains denied, 
provide the veteran and his 
representative with a new supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
discussion of all pertinent regulations 
and summary of the evidence (including 
all records associated with the claims 
file following issuance of the last 
supplemental statement of the case in May 
2003).  Allow an appropriate period for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



